       Case 1:21-cr-00175-TJK Document 119-13 Filed 07/14/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia

                                                      Jason B.A. McCullough
                                                      Assistant United States Attorney
                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530
                                                      Direct Line: 202-252-7233


                                                      July 2, 2021

Via Overnight Mail

Lisa Costner
952 West 4th Street
Suite 200
Winston Salem, NC 27101

J. Daniel Hull
Hull McGuire PC
1420 N Street NW
Washington, DC 20005

Shaka Johnson
Law Offices of Shaka Johnson, LLC
1333 Christian Street
Philadelphia, PA 19147

                Re:   United States v. Ethan Nordean et al, Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

       Please find enclosed one Blu-ray containing seized materials from a cell phone recovered
from defendant Ethan Nordean at the time of his arrest. Due to the nature of the information
contained in this production, these materials have been designated “Highly Sensitive” under
the Protective Order that governs discovery. ECF 83. Among other things, these materials may
contain personal information and private communications with individuals who themselves are not
associated with the criminal conduct charged in this case. Please contact me should you identify
materials for which you would request the government remove or reduce a sensitivity designation,
and we will work to resolve the matter with you.



                                               1
        Case 1:21-cr-00175-TJK Document 119-13 Filed 07/14/21 Page 2 of 3




        The disc is labeled “Case ID: 266O-SE-3380382” (Nordean’s FBI case file) and
“DiscoveryCopy_242794_1B18_1.” Upon opening the disc, you will find that it contains ten
folders. Each of the folders contains an executable program file named “CellebriteReader.exe.”
Opening that file will launch the Cellebrite Reader software and load the data set within that
subfolder. In order to view all of the files, one must open each of the ten Cellebrite Reader files on
the disc. Screenshots of the folders and additional instructions are provided below for your
reference.

   1. Ten folders on the disc:




   2. Two files within each “Data Set” folder:




                                                  2
        Case 1:21-cr-00175-TJK Document 119-13 Filed 07/14/21 Page 3 of 3




   3. After launching “CellebriteReader.exe,” choose “Activate Later”:




       Due to the size of the data, it may take some time for the files to load into Cellebrite Reader.
Please contact me should you have any questions or concerns.

                                                       Sincerely yours,

                                                       CHANNING D. PHILLIPS
                                                       ACTING UNITED STATES ATTORNEY

                                               By:            /s/
                                                       Jason B.A. McCullough
                                                       Assistant United States Attorney
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       (202) 252-7233
                                                       jason.mccullough2@usdoj.gov

Enclosure




                                                  3
